The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 10/11/2021 amendment(s) /response(s) in the Application 15/929,606 by JUNG et al. for “METHOD AND APPARATUS FOR PERFORMING EMBEDDED RADIO RESOURCE CONTROL CONNECTION RESUME PROCEDURE IN WIRELESS COMMUNICATION SYSTEM”, filed on 05/12/2020.  The amendment/response has been entered.

Response to Amendment
Per the 10/11/2021 Amendment:  
Claims 1, 7, 9, 11 and 17 are amended. 
Claims 3, 8, 13 and 18 are cancelled.
Claims 1-2, 4-7, 9-12, 14-17 and 19-20 are pending.

In view of the 10/11/2021 claim amendments, i.e., “wherein the performing of the random access procedure with the second base station based on the SCG configuration information comprises performing the random access procedure based on an instruction of the first base station.” (as recited in claims 1 and 11), “transmitting, to the UE, a message instructing the UE to perform a random access procedure with the second base station.” (as recited in claims 7 and 17), in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1-2, 4-7, 9-12, 14-17 and 19-20 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 10/11/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein the performing of the random access procedure with the second base station based on the SCG configuration information comprises performing the random access procedure based on an instruction of the first base station.” (as recited in claims 1 and 11), “transmitting, to the UE, a message instructing the UE to perform a random access procedure with the second base station.” (as recited in claims 7 and 17) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

TSENG et al. (US20180220486A1) teaches A method of performing a radio resource control (RRC) connection resume procedure by a user equipment (UE), the method comprising: (TSENG, Fig. 3, paragraph 43, teach performing RRC connection resume procedure by UE.)
receiving an RRC release message comprising suspend configuration information; (TSENG, Fig. 3, paragraph 45, step 310, teach an RRC suspend message.) 
transiting to an RRC_INACTIVE mode based on the RRC release message; (TSENG, Fig. 3, paragraph 45, step 310, teach the UE transitioning to an RRC inactive/idle state.) 
performing an RRC connection resume procedure with a first base station; (TSENG, Fig. 3, paragraphs 46-48, steps 320, 330, 332, teach performing an RRC resume procedure with the first base station (i.e. target cell).)

WANG et al. (US20210084543A1) teaches receiving, from the first base station, an RRC resume message comprising secondary cell group (SCG) configuration information; (WANG, paragraph 54, teach receiving first security parameter and SCG configuration information (i.e. RRC resume message comprising SCG configuration information).) and performing a random access procedure with a second base station based on the SCG configuration information. (WANG, paragraph 54, teach communicating with a secondary node based on the SCG configuration information.)

Yi et al. (US20200359247A1), Fig. 26, paragraph 301, teach RSRP threshold value based on measurements of SSBs or CSI. Furthermore, RRC messages are transmitted comprising a measurement configuration for a cell group.

Wu et al. (US20200337108A1) is directed to generating a radio resource control message that includes a cell-group-configuration information element that excludes a reconfiguration-with-sync information element (Abstract). More particularly, Fig. 14, steps 1415, 1420, paragraphs 109-110, teach generating cell group configuration IE based on receiving a RRC request message. 

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “wherein the performing of the random access procedure with the second base station based on the SCG configuration information comprises performing the random access procedure based on an instruction of the first base station.”, as recited in claims 1 and 11, “transmitting, to the UE, a message instructing the UE to perform a random access procedure with the second base station.”, as recited in claims 7 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on M-F, 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412